CROSS, Judge
(dissenting).
I respectfully dissent as to that part of the opinion which sets forth that the evidence did not show a change in financial conditions occurring subsequent to entry of final judgment to support the order on appeal. Although the petition for modification of support payments did not allege sufficient facts, it nevertheless went unchallenged, and the change in circumstances subsequent to entry of final judgment was made and tried as an issue before the learned chancellor, and the evidence supports his order on appeal. I would affirm.